Citation Nr: 0421822	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to January 22, 1999, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1961 to 
October 1963, and from January 1987 to August 1987. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  San Juan, 
Puerto Rico, which granted the veteran's claim seeking 
entitlement to a TDIU, and assigned an effective date of 
January 22, 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This appeal is remanded for the RO to provide the 
veteran complete notice of all four (4) requirements 
of VCAA.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  

To fully comply with the VCAA requirements, the RO must 
satisfy the following four (4) requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Fourth, the RO must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

In this case, although the RO mailed the veteran a letter 
dated May 2002 informing him of some of the VCAA 
requirements, the veteran has not been made aware of the 
first and fourth notice requirements of VCAA, as specified 
above.  Therefore, the RO must inform the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for entitlement to an effective date 
prior to January 22, 1999, for the grant of a TDIU due to 
service-connected disabilities.  The RO must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.   

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO shall communicate to the 
veteran, pursuant to the VCAA, all 
information and evidence that is 
necessary to substantiate his claim for 
entitlement to an effective date prior to 
January 22, 1999, for the grant of a TDIU 
due to service-connected disabilities.

2.  The RO shall request that the veteran 
provide any evidence in his possession 
that pertains to the claim.    

3.  Upon completion of the development 
above, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
effective date prior to January 22, 1999, 
for the grant of a TDIU due to service-
connected disabilities.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to an effective 
date prior to January 22, 1999, for the 
grant of a TDIU due to service-connected 
disabilities, which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




